Hadley, J.
The facts of this case are the same as in the Island Coal Co. v. Greenwood, 151 Ind. 476.
Greenwood and appellee Sherwood were companions in the service of appellant, engaged in operating a cutting-machine, Greenwood as manager of the machine and appellee as his helper; and on the 16th day of October, 1895, while at work in appellant’s coal mine, in Green county, some top coal fell upon and injured both of them. They were both of mature years and both experienced miners; both, had knowledge of the presence of top coal above them; both examined and tested it upon entering the room to work, and decided for themselves that it adhered firmly to the roof and that it was safe to proceed with their work under it.
But a single question is presented upon this appeal and it is the. same question decided in the case,referred to; and we perceive no-useful purpose to be attained by a further review of the question. Therefore, upon the authority of the former case, this cause is *700reversed. See, also, Victor Coal Co. v. Muir, 20 Col. 320, 46 Am. St. 299, 26 L. R. A. 435; Queen v. Dayton Coal, etc., Co. 95 Tenn., 458, 49 Am. Rep. 935, 30 L. R. A. 82.
Adhering to the view expressed hy the court in the former case, we think that justice may be best promoted by granting a new trial, rather than by ordering judgment upon the special verdict.
Judgment is reversed, with instructions to grant a new trial.